MEMORANDUM **
1. The California Court of Appeal’s rejection of appellant’s prosecutorial misconduct claim was not contrary to clearly established federal law. See 28 U.S.C. § 2254(d). Additionally, the court’s determination that the government did not violate its duty to disclose was not contrary to Brady v. Maryland, 373 U.S. 83, 83 S.Ct. 1194, 10 L.Ed.2d 215 (1963), or any other clearly established federal law.
2. We construe appellant’s request that we address his uncertified claim based on admission of prior bad acts evidence as a request to broaden the certificate of appealability, see Solis v. Garcia, 219 F.3d 922, 926 (9th Cir.2000) (per curiam), which we deny, see Slack v. McDaniel, 529 U.S. 473, 483-84, 120 S.Ct. 1595, 146 L.Ed.2d 542 (2000).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.